ORDER
When we remanded a previous appeal by Mr. Poteete because the district court had erroneously awarded the defendants attorneys’ fees on the basis of Fed.R.Civ.P. 68, we remarked that Poteete’s lawsuit was frivolous and that “the defendants may well be entitled to an award of fees anyway.” Poteete v. Capital Engineering, Inc., 185 F.3d 804, 808 (7th Cir.1999). And indeed the district court did award fees on remand, on the basis of the frivolous nature of Poteete’s suit and of his incessant follow-up filings, also frivolous. The award precipitated the current appeal, which is pro se and completely frivolous-*501we cannot discern an intelligible argument and are given no basis for thinking that the award of fees was an abuse of discretion or otherwise unwarranted. The judgment of the district court is therefore
Affirmed.